Case 0:20-cv-61254-AHS Document 54 Entered on FLSD Docket 12/10/2020 Page 1 of 16




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-CV-61254-SINGHAL/VALLE

  DAVID BISHOP, individually,
  as trustee of the Bishop Family
  Living Trust, and as custodian
  of his retirement account, et al.,

          Plaintiffs,

  v.

  ROSS BALDWIN, et al.,

        Defendants.
  __________________________________

                        OMNIBUS ORDER ON DISCOVERY MOTIONS

          THIS MATTER is before the Court upon the following Motions: (i) Defendants Ross

  Baldwin and NCB, Inc.’s Motion to Quash and for Protective Order (ECF No. 30); (ii) Plaintiffs’

  Motion to Compel Compliance with Subpoena Against Non-Party AGAP RoboVault, LLC

  (ECF No. 49); and (iii) Plaintiffs’ Motion to Compel Production of Documents (ECF No. 50)

  (together, the “Motions”). United States District Judge Raag Singhal referred discovery matters

  to the undersigned for disposition. See (ECF No. 18 at 6).

          The Court has reviewed the Motions, the Responses (ECF Nos. 48 and 51), and being

  otherwise fully advised in the matter, for the reasons discussed below, it is hereby ORDERED

  AND ADJUDGED that: (i) Defendants’ Motion to Quash and for Protective Order (ECF No. 30)

  is DENIED; (ii) Plaintiffs’ Motion to Compel Compliance with Subpoena Against Non-Party

  AGAP RoboVault, LLC (ECF No. 49) is GRANTED BY DEFAULT; and (iii) Plaintiffs’ Motion

  to Compel Production of Documents (ECF No. 50) is GRANTED IN PART AND DENIED IN

  PART.
Case 0:20-cv-61254-AHS Document 54 Entered on FLSD Docket 12/10/2020 Page 2 of 16




                                      I.      BACKGROUND

         According to the Second Amended Complaint (the “SAC”), Defendants Ross Baldwin

  (“Baldwin”), Carrie Johnson, Jeff Johnson (together, the “Johnsons”), and others ran a Ponzi

  scheme through various corporate entities, including Defendants National Coin Broker, Inc.

  (“NCB”), NCB Wholesale, Co. (“NCB Wholesale”), and Precious Commodities, Inc. (“PCI”).

  (ECF No. 19, the SAC ¶ 34). 1 More specifically, the SAC alleges that Baldwin would convince

  elderly victims to purchase silver through NCB, which silver would then be leased to Defendant

  PCI. (SAC ¶¶ 23-24). Defendants represented that the silver would be stored in a secure and

  insured vault. Id. ¶ 34. Defendants, however, sold the silver and used the proceeds to pay nominal

  interest to the victims, fund their own lifestyles, and keep the scheme afloat until the money ran

  out. Id. Through this scheme, Defendants allegedly conspired to defraud all NCB/PCI clients,

  including Plaintiffs, and converted approximately $7 million in silver owned by the victims and

  leased to PCI. Id. ¶ 38. The SAC alleges five causes of action: conversion (Count I); conspiracy

  to convert assets (Count II); breach of fiduciary duty against Defendant Baldwin (Count III);

  breach of contract against PCI (Count IV); and unjust enrichment against all Defendants (Count

  V). See generally SAC.

         Defendants’ Motion to Quash and for Protective Order (ECF No. 30) (the “Motion for

  Protective Order”) was filed in response to Plaintiffs’ notice of their intent to issue subpoenas to

  various third-party entities, including banks (Citibank, N.A., and Wells Fargo, N.A.), insurance

  brokers (Hugh Wood, Inc., and Willis Towers Watson), and certain businesses (the law firm of




  1
   All Defendants, except Defendants Baldwin and NCB, have defaulted. See (ECF Nos. 40-43, 46,
  50 at 2). Therefore, these Motions pertain only to Defendants Baldwin and NCB.
                                                   2
Case 0:20-cv-61254-AHS Document 54 Entered on FLSD Docket 12/10/2020 Page 3 of 16




  Russell L. Forkey, P.A., and retirement administrator Next Generation Services). (ECF No. 30 at

  1-2). As discussed below, Defendants oppose the subpoenas. See generally (ECF No. 48).

         Lastly, Plaintiffs have served discovery requests on Defendants Baldwin and NCB, which

  Defendants oppose. That is the subject of Plaintiffs’ Motion to Compel Production of Documents

  (ECF No. 50) (“Plaintiffs’ Motion to Compel”), also addressed herein. 2

                                        II.      DISCUSSION

         A. Defendants’ Motion to Quash and for Protective Order
             1. Law on Subpoenas and Protective Orders
         Pursuant to Federal Rule of Civil Procedure 26(b), parties may obtain discovery regarding

  any nonprivileged matter that is relevant to any party’s claim or defense. Fed. R. Civ. P. 26(b)(1).

  Relevant information need not be admissible at trial if the discovery appears reasonably calculated

  to lead to the discovery of admissible evidence. Id. The purpose of discovery is to allow a broad

  search for facts, the names of witnesses, or any other matters that may aid a party in the preparation

  or presentation of his case. Fed. R. Civ. P. 26(b) Advisory Committee’s note (1946).

         Rule 26, however, also protects those from whom discovery is sought against “annoyance,

  embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1). The party

  making a motion for a protective order, however, must show that “good cause” exists for the court

  to issue such an order. Id. In addition to finding good cause, the court must also be satisfied that,

  on balance, the interests of the party seeking the protective order outweigh the interests of the

  opposing party. McCarthy v. Barnett Bank of Polk Cty., 876 F.2d 89, 91 (11th Cir. 1989).



  2
    Plaintiffs have also filed a Motion to Compel Compliance with Subpoena Against Non-Party
  AGAP RoboVault. (ECF No. 49). Non-party RoboVault failed to timely respond to this motion.
  Thus, on December 4, 2020, the Court issued an order to show cause why the motion should not
  be granted by default. (ECF No. 52). To date, however, non-party RoboVault has failed to respond
  to this Court’s Order to Show Cause and the underlying Motion. Accordingly, this motion is
  granted by default.
                                                    3
Case 0:20-cv-61254-AHS Document 54 Entered on FLSD Docket 12/10/2020 Page 4 of 16




         Additionally, a motion to quash a subpoena is governed by Federal Rule of Civil Procedure

  45, which provides that a subpoena must be modified or quashed if, among other things, it

  “requires disclosure of privileged or other protected matter” or “subjects a person to undue

  burden.” See Fed. R. Civ. P. 45(c)(3)(A).

             2. The Subpoenas to Citibank and Wells Fargo

         The subpoenas to Citibank and Wells Fargo are identical and request “all bank records,

  including but not limited to statements, copies of all checks, wire instructions, wire confirmations,

  documents reflecting the signatory on the account, documents reflecting the owner and/or

  beneficial interest in the account, and any and all other records . . . from January 1, 2015 through

  [the] present” for nine different “accounts, persons, or entities.” 3 (ECF No. 30 at 14, 17, 18, 21).

  Although the subpoenas list nine accounts, only the accounts of Baldwin and NCB are at issue in

  the Motion.

         Defendants Baldwin and NCB argue that the subpoenas directed to the banks invade their

  Florida constitutional right to privacy in their financial records and are impermissibly overbroad.

  (ECF No. 30 at 3-4). Although Plaintiffs acknowledge that Defendants have standing to challenge

  the bank subpoenas, see (ECF No. 48 at 7), they maintain that the subpoenas are proper.

         Florida’s constitution recognizes an individual’s right to financial privacy, but that right is

  not absolute and does not protect against the disclosure of financial records when these are relevant

  to disputed issues in the underlying litigation. See Frenkel v. Acunto, No. 11-CV-62422, 2014 WL

  4680738, *5 (S.D. Fla. Sept. 19, 2014); see also Ochoa v. Empresas ICA, S.A.B. de C.V., No. 11-


  3
   Specifically, the subpoenas seek records from Citibank, N.A. or Wells Fargo for the following
  corporate and individual accounts: Precious Commodities, Inc.; National Coin Brokers, Inc.; NCB
  Wholesale, Inc; Ross Baldwin; Andre Cardoso; Robert Jeffrey Johnson; Carrie Johnson; and
  Kathleen Hook, and one account referenced as the “Citibank N.A. Account” or “Wells Fargo
  Account” with a corresponding number. (ECF No. 30 at 17, 21).

                                                   4
Case 0:20-cv-61254-AHS Document 54 Entered on FLSD Docket 12/10/2020 Page 5 of 16




  23898-CIV, 2012 WL 3260324, at *6 (S.D. Fla. Aug. 8, 2012) (noting that courts will compel

  production of personal financial documents and information if shown to be relevant); Aspex

  Eyewear, Inc. v. Ross, 778 So. 2d 481, 481-82 (Fla. 4th DCA 2001) (“Ordinarily the financial

  records of a party are not discoverable unless the documents themselves or the status which they

  evidence is somehow at issue in the case.”).

         Here, the subpoenas seek financial information relevant to the claims in the SAC.

  For example, the SAC alleges that:

         52. Baldwin and/or the Johnsons used a small portion of the sale proceeds from
         Mrs. Batten’s silver to deposit amounts into NCB Wholesale’s account, which
         would then deposit funds into PCI’s account, in order to make small “interest”
         payments intermittently on the lease to Mrs. Batten and/her IRA custodian through
         March, 2019.

         53. In March 2019, all lease payments stopped.

         54. On information and belief, NCB, NCB Wholesale, Baldwin, and/or the
         Johnsons, converted Mrs. Batten’s silver for their own benefit, kept her complacent
         with small interest payment for years using a small portion of the sale proceeds
         from her silver, and then, when the scheme ran out of money, discontinued
         payments that could not be made.

         56. On information and belief, cash proceeds from the sale of Bishops’ silver was
         used to fund the lifestyles of Baldwin and the Johnsons, and to benefit Hook and
         Cardoso as well.

                                                 ***

         71. Baldwin and/or the Johnsons used a small portion of the sale proceeds from the
         silver to deposit into the bank account for NCB Wholesale, which then deposited
         small amounts into the account for PCI, to make small “interest” payments
         intermittently on the leases, as amended, through March, 2019.

         72. The lease payments ceased in April, 2019.

         75. On information and belief, cash proceeds from the sale of Bishops’ silver was
         used to fund the lifestyles of Baldwin and the Johnsons, and to benefit Hook and
         Cardoso as well.

                                                 ***

                                                  5
Case 0:20-cv-61254-AHS Document 54 Entered on FLSD Docket 12/10/2020 Page 6 of 16




         83. Baldwin and/or the Johnsons then converted the silver by removing it from the
         RoboVault, selling it on the market at various times, using those proceeds to fund
         PCI on a de minimus basis through NCB Wholesale, and otherwise retained the
         proceeds from that sale for themselves and others, as set forth above.

         90b. The Johnsons established and managed NCB Wholesale using Hook as a
         nominal officer, which was used at times to sell Plaintiffs’ silver, to collect money
         from the sale of Plaintiffs’ silver, and to deposit some in PCI’s account to fund de
         minimus lease payments to Plaintiffs.

         90d. The Johnsons and/or Baldwin converted the silver and used small amounts of
         the proceeds to pay interest and keep the scheme afloat.

                                                  ***

         104. Plaintiffs conferred a benefit on all defendants by transferring their silver to
         PCI that was converted and sold by certain Defendants, as set forth above, which
         was used to benefit all Defendants by retaining portions of the proceeds from those
         sales.

  (SAC ¶¶ 52-54, 56, 71-72, 75, 83, 90b, 90d, 104). Thus, the subpoenaed financial records are

  clearly relevant to the alleged claims.

         The undersigned is also unpersuaded by Defendant Baldwin and NCB’s argument that

  there is “no right to discover Mr. Baldwin’s personal finances.” (ECF No. 30 at 5). Indeed, the

  SAC alleges that, among other things, Defendant Baldwin “conspired to defraud all NCB/PCI

  clients, resulting in the conversion and loss of approximately $ 7 million worth of precious metals”

  (SAC ¶ 38) and that “Plaintiffs conferred a benefit on all defendants by transferring their silver to

  PCI,” which silver was sold by certain Defendants who then used the proceeds for their personal

  benefit and to keep the scheme afloat. Id. ¶¶ 56, 75, 83, 90b, 90d, 104. Further, Defendants

  allegedly voluntarily accepted and retained the benefits conferred. Id. ¶ 105.

         These allegations are sufficient to support discovery of Defendant Baldwin’s personal

  financial information. For the same reasons, the undersigned is unpersuaded by Defendants’

  argument that Plaintiffs must obtain a judgment before seeking to obtain financial discovery. As

                                                   6
Case 0:20-cv-61254-AHS Document 54 Entered on FLSD Docket 12/10/2020 Page 7 of 16




  noted above, the Federal Rules allow for broad discovery regarding any nonprivileged matter that

  is relevant to any party’s claim or defense. Fed. R. Civ. P. 26(b)(1). Thus, discovery into

  Defendant Baldwin and NCB’s financial information is relevant and appropriate.

         Moreover, the time period for the subpoenas (from January 1, 2015 to the present) is

  consistent with the allegations in the SAC and not overbroad. See, e.g., (SAC ¶ 39) (alleging that

  in or around March 2015, Defendant Baldwin represented to Eileen Batten that a silver leasing

  program functioned as a secured metals depository out of the RoboVault in Fort Lauderdale,

  Florida); (SAC ¶ 76) (alleging that the Bishops had no reason to suspect the conversion or Ponzi

  scheme until the payments stopped in April 2019 and a subsequent investigation was performed

  by law enforcement). The financial records would also show the flow of payments between

  Defendants after they allegedly sold Plaintiffs’ silver and retained the sales proceeds.

  (SAC ¶ 104).

         Against these legal principles and in the context of the SAC, the undersigned finds that the

  subpoenas to Citibank and Wells Fargo are proper. Accordingly, the Motion for Protective Order

  regarding these banks is denied. By the date set forth below, Citibank and Wells Fargo must

  produce documents responsive to the subpoenas at issue in the Motion for Protective Order. 4

             3. The Subpoenas to Willis Towers Watson and Hugh Wood, Inc.

         In relevant part, the subpoenas to Willis Towers Watson (an advisory firm) and Hugh

  Wood, Inc. (an insurance broker) seek “all correspondence, documents, and records” related to

  Defendants Baldwin and NCB from January 1, 2015 to the present. See (ECF No. 30 at 6, 22-25,




  4
    According to Plaintiffs, Wells Fargo has gathered all of the documents and is ready to produce
  them. (ECF No. 48 at 9). Therefore, there should be no delay in producing responsive documents.

                                                  7
Case 0:20-cv-61254-AHS Document 54 Entered on FLSD Docket 12/10/2020 Page 8 of 16




  26-29). 5 Defendants Baldwin and NCB argue that these subpoenas are overbroad and irrelevant

  to the claims. (ECE No. 30 at 6). Plaintiffs, however, assert that the subpoenas do not seek

  personal financial information, but records related to insurance policies brokered by the specific

  firms. (ECF No. 48 at 6). Thus, Plaintiffs argue that Defendants Baldwin and NCB lack standing

  because they have no personal right or privilege with respect to the subpoenaed documents. Id.

         Generally, a party does not have standing to object to a subpoena issued to a third party.

  See Brown v. Braddick, 595 F.2d 961, 967 (5th Cir. 1979); 6 Rice v. Reliastar Life Ins. Co.,

  No. 2:11-CV-548-FTM-29-SPC, 2011 WL 4596118, at *2 (M.D. Fla. Oct. 3, 2011). In the

  Eleventh Circuit, however, standing exists if the party alleges a “personal right or privilege” with

  respect to the subpoenaed information. See, e.g., Rice, 2011 WL 4596118, at *2; Burch v. P.J.

  Cheese, Inc., No. 2:09-CV-1640-SLB, 2010 U.S. Dist. LEXIS 143543, at *2 (N.D. Ala. Aug. 20,

  2010) (finding that plaintiff had a legitimate privacy interest in employment records); Auto-

  Owners Ins. Co. v. Southeast Floating Docks, Inc., 231 F.R.D. 426, 429 (M.D. Fla. 2005).

         Defendants Baldwin and NCB do not argue that they have a personal right or privilege to

  the information subpoenaed from these firms. Therefore, in the absence of a personal right or

  privilege, the undersigned finds that Defendants Baldwin and NCB lack standing to challenge

  these subpoenas. Accordingly, the Motion for protective order regarding the subpoenas to these

  two firms is denied for lack of standing. 7 Thus, by the date set forth below, Willis Towers Watson



  5
    These subpoenas list three insurance policies and 15 entities and individuals. See (ECF No. 30
  at 25, 29). For purposes of the instant Motion, however, only Defendants Baldwin and NCB object
  to the subpoenas.
  6
    In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), this Circuit adopted as
  binding precedent all decisions of the former Fifth Circuit issued prior to the close of business on
  September 30, 1981.
  7
    Furthermore, even if the Court were to consider Defendants Baldwin and NCB’s challenge to
  these subpoenas on the merits, any concern regarding the confidentiality of the subpoenaed
                                                   8
Case 0:20-cv-61254-AHS Document 54 Entered on FLSD Docket 12/10/2020 Page 9 of 16




  and Hugh Wood must produce documents responsive to the subpoenas at issue in the Motion for

  Protective Order. 8

             4. The Subpoena to Russell L. Forkey, P.A.

         The subpoena to Russell L. Forkey, P.A., a Florida law firm, seeks “[a]ll discovery received

  from defendants and third parties, and all deposition transcripts” in two separate actions pending

  in the 17th Judicial Circuit in and for Broward County. 9 (ECF Nos. 30 at 6, 34-37). Defendants

  Baldwin and NCB argue that the subpoenas are improper and irrelevant to the claims and defenses

  in the instant lawsuit. (ECF No. 30 at 6). Plaintiffs challenge Defendants’ standing to oppose this

  subpoena and assert that the subpoenas are reasonable. (ECF No. 48 at 4).

         The undersigned finds that Defendants Baldwin and NCB have failed to demonstrate that

  they have standing to challenge the subpoena to this third-party law firm. Therefore, the motion

  for Protective Order regarding the subpoena to the Forkey firm is denied for lack of standing.

         Moreover, even if considered on the merits, Defendants’ arguments are unavailing.

  Defendants argue that “claims and defenses raised in other lawsuits are not relevant to the claims

  and defenses taken in the instant litigation.” (ECF No. 30 at 6).     This argument refers to the

  concept of “cloned discovery,” which is the practice where a party requests all documents

  produced or received during other litigation or investigation. See, e.g., Midwest Gas Servs., Inc.

  v. Indiana Gas Co., No. IP99-0690-C-Y/G, 2000 WL 760700, at *1 (S.D. Ind. Mar. 7, 2000);


  material can be resolved by a confidentiality order, to which Plaintiffs are amenable. (ECF No. 48
  at 9-10).
  8
    Plaintiffs indicate that they have already “worked out an agreement” with Hugh Wood “about
  the scope of the subpoena.” (ECF No. 48 at 6). Thus, there should be no delay in producing
  responsive documents.
  9
   The two cases are: Richard Jones v. Ross Baldwin et al., Case No. CACE20004523, in the Circuit
  Court of the 17th Judicial Circuit in and for Broward County, FL and Robert Landas v. Precious
  Commodities, Inc., Case No. CACE19004144, in the Circuit Court of the 17th Judicial Circuit in
  and for Broward County, FL. (ECF No. 30 at 37).
                                                  9
Case 0:20-cv-61254-AHS Document 54 Entered on FLSD Docket 12/10/2020 Page 10 of 16




   Wollam v. Wright Med. Grp., Inc., No. 10-CV-03104-DME-BNB, 2011 WL 1899774, at *1-2 (D.

   Colo. May 18, 2011). Most Courts find “cloned discovery” irrelevant and immaterial unless the

   fact that particular documents were produced or received by a party is relevant to the subject matter

   of the case. See, e.g., Midwest Gas Servs., 2000 WL 760700, at *1; Wollam, 2011 WL 1899774,

   at *1.

            With those principles in mind, the undersigned has reviewed the operative complaints in

   both referenced state court actions. A comparison of the allegations in the state actions with those

   in the instant case confirms that the cases all involve the same alleged Ponzi scheme and is

   therefore highly relevant as the SAC alleges Defendants defrauded not just Plaintiffs, but all other

   PCI clients. See, e.g., (SAC ¶ 34). Accordingly, the Motion for Protective Order regarding the

   subpoena to the Forkey firm is denied for both lack of standing and on the merits. By the date set

   forth below, Russell L. Forkey, P.A. must produce documents responsive to the subpoenas at issue

   in the Motion for Protective Order. 10

               5. The Subpoena to Next Generation Services

            The subpoena to Next Generation Services (“Next Generation”) seeks “[a]ll

   correspondence, including but not limited to electronic communications, with or about” several

   entities and individuals, including Defendant Baldwin and NCB.            (ECF No. 30 at 30-33).

   Defendants’ argument regarding the Next Generation subpoena is merely one-sentence, simply

   incorporating their overbreadth argument regarding the subpoenas to the advisory firm Willis

   Towers and insurance broker Hugh Wood. See (ECF No. 30 at 4 n.3, 6). Simply put, Defendants

   fail to meaningfully address the Next Generation subpoena.



   10
      Once again, Plaintiffs indicate that they have communicated with the Forkey firm and “are
   (should be) capable or working out any issues” regarding the subpoena. (ECF No. 48 at 6). Thus,
   there should be no delay in producing responsive documents.
                                                    10
Case 0:20-cv-61254-AHS Document 54 Entered on FLSD Docket 12/10/2020 Page 11 of 16




          Accordingly, for the reasons discussed above regarding the firm Willis Towers and

   insurance broker Hugh Wood, the Motion for Protective Order regarding the subpoena to Next

   Generation is denied for lack of standing. Moreover, Defendants Baldwin and NCB have failed

   to demonstrate that the subpoena seeks production of personal or confidential information. Thus,

   by the date set forth below, Next Generation must produce documents responsive to the subpoenas

   at issue in the Motion for Protective Order.

          B. Plaintiffs’ Motion to Compel
              1. Discovery Standard Generally
          Under the Federal Rules, a party may pose interrogatories related to any matter into which

   Rule 26(b) allows inquiry (Fed. R. Civ. P. 33(a)(2)), request the production of any documents that

   fall within the scope of Rule 26(b) (Fed. R. Civ. P. 34(a)), and serve requests to admit certain

   matters within the scope of Rule 26(b)(1) (Fed. R. Civ. P. 36(a)(1)). Rule 26(b) also allows

   discovery “through increased reliance on the commonsense concept of proportionality.” In re:

   Takata Airbag Prod. Liab. Litig., 2016 WL 1460143, at *2 (S.D. Fla. Mar. 1, 2016) (quoting Chief

   Justice John Roberts, 2015 Year–End Report on the Federal Judiciary 6 (2015)); see also Fed. R.

   Civ. P. 26(b) Advisory Committee’s note (1946) (noting that the purpose of discovery is to allow

   a broad search for facts, the names of witnesses, or any other matters that may aid a party in the

   preparation or presentation of his case). If the opposing party objects to interrogatories or requests,

   the requesting party may then file a motion to compel production pursuant to Federal Rule of Civil

   Procedure 37, but only after its counsel, in good faith, confers with opposing counsel to resolve

   discovery disputes without court intervention. See Fed. R. Civ. P. 37(a)(1).

          The Federal Rules also afford the Court broad authority to control the scope of discovery.

   Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1306-07 (11th Cir. 2011), but

   “strongly favor full discovery whenever possible. See Farnsworth v. Procter & Gamble Co., 758

                                                     11
Case 0:20-cv-61254-AHS Document 54 Entered on FLSD Docket 12/10/2020 Page 12 of 16




   F.2d 1545, 1547 (11th Cir. 1985). Thus, courts employ a liberal and broad scope of discovery in

   keeping with the spirit and purpose of these rules. See Rosenbaum v. Becker & Poliakoff, P.A.,

   708 F. Supp. 2d 1304, 1306 (S.D. Fla. 2010) (collecting cases regarding the scope of discovery).

   The “overall purpose of discovery under the Federal Rules is to require the disclosure of all

   relevant information, so that the ultimate resolution of disputed issues in any civil action may be

   based on a full and accurate understanding of the true facts, and therefore embody a fair and just

   result.” Shapiro v. Dynamic Recovery Sols., LLC, No. 18-CV-60035-BB, 2018 WL 8130559, at

   *4 (S.D. Fla. July 26, 2018) (citation omitted).

          Accordingly, when a party objects to discovery, the onus is on the objecting party to

   demonstrate with specificity how the objected-to request is unreasonable or otherwise unduly

   burdensome. Powers v. Target Corp., No. 19-CV-60922-BLOOM/VALLE, 2020 WL 409534, at

   *2 (S.D. Fla. Jan. 24, 2020) (citation omitted).

          Against these general principles, the Requests in Plaintiffs’ Motion to Compel (ECF

   No. 50) are addressed below as grouped in the briefs.

              2. Request Nos. 1-4, 7, seeking “All communications with, or relating to” various
                 entities/individuals

          Request Nos. 1-4 and 7 seek the following:

          1. All communications with, or relating to, Precious Commodities, Inc. and/or any
          agent thereof.

          2. All communications with, or relating to, NCB Wholesale, Inc. and/or any agent
          thereof.

          3. All communications with, or relating to, any individual defendant named in this
          lawsuit.

          4. All communications with, or relating to, Silvius Salomon, Riccardo Olivieri,
          Christopher Miller, Rebecca Deforest, Mary Springer, Richard Schrutt, Amanda
          Godden, and/or Kristina Zieminski.



                                                      12
Case 0:20-cv-61254-AHS Document 54 Entered on FLSD Docket 12/10/2020 Page 13 of 16




          7. All communications relating to the Silver Leasing Program.

   (ECF No. 50-1 at 2-4).

          Defendants object to these requests as overbroad and not relevant to the claims in this case

   in that they seek “all communications, with or relating to” an entity or individual. See generally

   (ECF No. 51). Defendants further object that the lawsuit “relates to only a limited transaction with

   Plaintiffs.” (ECF Nos. 50 at 4, 50-1 at 3).

          Although the requests as written are overbroad in seeking “all communications, with or

   relating to” an entity or individual, Defendants’ argument that discoverable information should be

   strictly limited to transactions between Defendants and Plaintiffs is too narrow. Rather, pursuant

   to Rule 26(b), parties may obtain discovery regarding any non-privileged matter that is relevant to

   any party’s claim or defense and proportional to the needs of the case. Fed. R. Civ. P. 26(b). As

   noted above, the SAC alleges that Defendants Baldwin and the Johnsons operated a Ponzi scheme

   using, among other things, NCB, NCB Wholesale, and PCI to effectuate the Ponzi scheme. See,

   e.g., (SAC at ¶ 34). Defendant Baldwin allegedly would convince victims to purchase silver

   through NCB, which silver would be leased to PCI for storage in a secure and insured vault. (SAC

   ¶ 34). Instead, Defendants sold the silver and used the proceeds to pay nominal interest to the

   victims, and perpetuate the scheme until the money ran out. Id. According to the SAC, Defendants

   Baldwin and the Johnsons conspired to defraud all NCB/PCI clients, including Plaintiffs, resulting

   in the conversion and loss of approximately $7 million worth of precious metals owned by the

   victims and leased to PCI. Id. ¶ 37.

          Based on these allegations, the Court will narrow the scope of Request Nos. 1-4 and 7 and

   require Defendants to respond and produce “all communications, with or relating to” the specified

   entities and individuals limited to the claims and defenses at issue in this case, including, for

                                                   13
Case 0:20-cv-61254-AHS Document 54 Entered on FLSD Docket 12/10/2020 Page 14 of 16




   example, allegations that: (i) Defendants would allegedly convince victims to purchase precious

   metals through NCB and then lease the precious metals to PCI; (ii) Defendants Baldwin and the

   Johnsons conspired to defraud all NCB/PCI clients, including Plaintiffs; (iii) resulting in the

   conversion and loss of approximately $7 million in precious metals owned by victims and leased

   to PCI. Further, the timeframe for the Requests is limited to January 2015 to the present, consistent

   with the allegations in the SAC. Thus, by the date set forth below, Defendants must produce

   documents responsive to these Requests as amended by the Court.

              3.   Request Nos. 8-11, 15, 18, 20, and 26, related to the Silver Leasing Program

          In connection with the Silver Leasing Program, Plaintiffs’ Requests are as follows:

          8. All documents related to, and/or that explained how, the Silver Leasing Program
          worked.

          9. All documents related to any due diligence performed in connection with the Silver
          Leasing Program.

          10. All documents reflecting any compensation received by you in connection with
          the Silver Leasing Program.

          11. All documents related to any insurance applied for, or obtained, in connection
          with the Silver Leasing Program, including but not limited to any applications,
          correspondence with insurance brokers, and correspondence with your clients.

          15. All communications about the Silver Leasing Program with any person
          representing or affiliated with the named defendants in this lawsuit.

          18. All documents related to Federal Express shipments sent in connection with the
          Silver Leasing Program, including but not limited to any shipping labels,
          confirmations, receipts, and/or Federal Express account payments and statements.

          20. All correspondence relating to the cessation in lease payments under the Silver
          Leasing Program and/or the return of the silver leased under that program.

          26. All documents related to your confirmation of any deposit of precious metals at
          the RoboVault referenced in the preceding request.

   (ECF Nos. 50-1 at 5-9, 51 at 6-7).



                                                    14
Case 0:20-cv-61254-AHS Document 54 Entered on FLSD Docket 12/10/2020 Page 15 of 16




             In light of the allegations in the SAC, the undersigned finds that the following requests are

   appropriate: Request Nos. 8, 10, 11, 15, 18, 20, and 26. Thus, Plaintiffs Motion to Compel is

   granted as to these Requests. 11      However, Request No. 9 is overbroad and not relevant to the

   claims and defenses at issue. Thus, the motion to compel is denied as to Request No. 9.

                    4. Request Nos. 14 and 24 – Defendants’ Personal Financial Information

             Request Nos. 14 and 24 seek Defendants’ financial information as follows:

             14. Documents sufficient to show all banking institutions with accounts owned by,
             used by, managed by, or accessible to, you.

             24. Documents reflecting all payments from or to any of the other named
             defendants in this lawsuit.

             In response, Defendants raise the same objections as previously raised in Defendants’

   Motion to Quash and for Protective Order regarding subpoenas to non-parties for banking and

   financial records. See (ECF No. 51 at 8 n.2). As discussed above, however, the undersigned finds

   the banking and financial information is relevant and discoverable.               See supra III.A.2.

   Accordingly, Plaintiffs’ motion to compel responsive documents to Request Nos. 14 and 24 is

   granted.

                                           III.   CONCLUSION

             For the reasons set forth above, it is hereby ORDERED AND ADJUDGED as follows:

             (i)       Defendants’ Motion to Quash and for Protective Order (ECF No. 30) is DENIED.

   Unless otherwise agreed-to by the parties and non-parties, the non-parties must produce documents

   responsive to the subpoenas at issue in this Motion by December 28, 2020;

             (ii)      Plaintiffs’ Motion to Compel Compliance with Subpoena Against Non-Party

   AGAP RoboVault, LLC (ECF No. 49) is GRANTED BY DEFAULT; and



   11
        As noted above, the time period for all of the Requests is January 2015 to the present.
                                                      15
Case 0:20-cv-61254-AHS Document 54 Entered on FLSD Docket 12/10/2020 Page 16 of 16




          (iii)   Plaintiffs’ Motion to Compel Production of Documents (ECF No. 50) is

   GRANTED IN PART AND DENIED IN PART as set forth above. Unless otherwise agreed-to

   by the parties, Defendants must produce documents responsive to the Requests at issue in this

   Motion by December 28, 2020.

          DONE AND ORDERED in Chambers at Fort Lauderdale, Florida on December 10, 2020.



                                                     ____________________________________
                                                     ALICIA O. VALLE
                                                     UNITED STATES MAGISTRATE JUDGE
   cc: U.S. District Judge Raag Singhal
       All Counsel of record




                                                16
